      Case 2:21-cv-02273-HLT-GEB Document 10 Filed 08/16/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


CHRISTOPHER LEWIS,                 )
                                   )
             Plaintiff,            )
                                   )
v.                                 )                 Case No. 21-2273-HLT-GEB
                                   )
BOARD OF COUNTY COMMISSIONERS )
OF JOHNSON COUNTY, KANSAS, et al., )
                                   )
             Defendants.           )
                                   )

                                         ORDER

       This matter is before the Court on Defendants Board of Commissioners of Johnson

County, Kansas and Sheriff Calvin Hayden’s Motion to stay discovery and pretrial

proceedings in this case until thirty (30) days following a ruling on their Motion to Dismiss

(ECF No. 4). (Motion, ECF No. 6.) The motion to stay was filed June 30, 2021, making

Plaintiff’s response deadline July 14, 2021. No response has been filed, and the Court may

grant the motion as uncontested without further notice pursuant to D. Kan. Rule 7.4(b).

       IT IS THEREFORE ORDERED that Defendants Board of Commissioners of

Johnson County, Kansas and Sheriff Calvin Hayden’s Motion to stay discovery and pretrial

proceedings (ECF No. 6) is GRANTED. In the event this case proceeds following a

decision on the motion to dismiss, the undersigned will promptly establish scheduling

deadlines at that time.
Case 2:21-cv-02273-HLT-GEB Document 10 Filed 08/16/21 Page 2 of 2




IT IS SO ORDERED.

Dated at Wichita, Kansas this 16th day of August, 2021.



                                 s/ Gwynne E. Birzer
                                 GWYNNE E. BIRZER
                                 United States Magistrate Judge




                                    2
